DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/20 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
nd antecedent basis issues) as follows: 
Claim 1 is amended to read on line 5 “a top surface” instead of “the top surface”.
Claim 14 is amended to read on line 4 “a top surface” instead of “the top surface”.
Claim 16 is amended to read “…a top surface of the electromagnetic blocking wall is located at a same level as a top surface of the heat dissipation layer.”
Claim 17 is amended to read “…wherein a top surface of the first molding layer and a top surface of the second molding layer are located at a same level as the top surface of a heat dissipation layer.”
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-13, the closest prior art (see references cited on PTO 892) discloses (as recited in independent claim 1) a semiconductor module comprising: a substrate 110 including a first region (region corresponding to the footprint of the underfill 124 on the left on fig. 7 and related text of Jeong et al. ‘829) and a second region (remaining region from the left edges of the left underfill to the right edge of substrate 110); a first chip 120 (left one) mounted in the first region; a top surface of the first chip, wherein the heat dissipation layer is provided on top surfaces and side surfaces of the first chip and the second chip, and on top surfaces of the passive devices. But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor module wherein the heat dissipation layer is provided on side surfaces of the passive devices.
Re claims 14-18, the closest prior art (see references cited on PTO 892) discloses (as recited in independent claim 14) a semiconductor module comprising: a substrate 110 including a first region (region corresponding to the footprint of the underfill 124 on the left on fig. 7 and related text of Jeong et al. ‘829) and a second region (remaining region from the left edges of the left underfill to the right edge of substrate 110); a first chip 120 (left one) mounted in the first region; a heat dissipation layer 125 ([0063]-[0067]) covering a top surface of the first chip; and a second chip 120 (right one) and passive devices 129 (see [0077] noting that “at least one passive device” implicitly mean there can be more than one) mounted in the second region, wherein side surfaces of the heat dissipation layer are vertically aligned with side surfaces of the first chip, respectively (explicit on fig. 7). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor module 
Re claims 19-20, the closest prior art (see references cited on PTO 892) discloses (as recited in independent claim 19) a semiconductor module comprising: a substrate 10 (figs. 1-2 and related text of Hung ‘466; see remaining of disclosure for more details) including a first region (region between 31 and the right edge of the underfill below chip 12B), a second region (region on the left of 31), and a third region (region from the right edge of the underfill 16 below chip 12B to the right edge of substrate 10), the first region laterally disposed between the second region and the third region; a first chip mounted 12B in the first region; a second chip 12A and passive devices 12 mounted in the second region; an electromagnetic blocking wall 31 provided in a region between the first region and the second region of the substrate; first connection parts 14 (under chip 12B) electrically connecting the first chip to the substrate; second connection parts 14 (under chip 12A) electrically connecting the second chip to the substrate; underfills 16 covering the first to second connection parts; a dielectric layer 20 covering top surfaces and side surfaces of the second chip and the passive devices; and a heat dissipation layer 40 covering the dielectric layer, the first chip, and the electromagnetic blocking wall. But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor module third connection parts electrically connecting the passive devices to the substrate, an underfill covering the third connection parts, and a dielectric layer conformally covering top surfaces and side surfaces of the second chip and the passive devices.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fukuda et al. (US 2015/0181739), Bhagavat et al. (US 2020/0035606), Lin et al. (US 2013/0264716) and Pagaila et al. (US 7,772,046) disclose semiconductor modules similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899